Citation Nr: 0327133	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-16 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.

In an August 2002 decision, the Board found that the veteran 
had in fact submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
schizophrenia.  However, the Board determined that additional 
development was needed prior to a decision on the merits.  
Pursuant to the authority granted by 38 C.F.R. § 19.9 (2002), 
the Board requested that the veteran be scheduled for an 
additional VA examination.  That examination was held in 
April 2003.

The veteran's claim was again before the Board in May 2003, 
however; in light of Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003), which held that 38 C.F.R. 
§ 19.9(a)(2) was invalid, the Board remanded the veteran's 
claim to the RO for review of all the evidence of record and 
the issuance of a supplemental statement of the case (SSOC).  
The SSOC was issued in July 2003.  

The matter has been returned to the Board and is now ripe for 
appellate disposition.  The Board notes that in the veteran's 
August 1999 substantive appeal, he requested a Travel Board 
hearing.  In VA Form 21-4138, Statement in Support of Claim, 
received in June 2002, the veteran indicated that he no 
longer wished to present oral contentions or arguments.  As 
such, the hearing request is deemed withdrawn. See 38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Schizophrenia is not related to the veteran's period of 
active duty service nor was there in an increase in 
disability during such service.  Schizophrenia did not 
manifest within a year following the veteran's discharge from 
said service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during 
service, nor is it presumed to have so incurred. 38 U.S.C.A. 
§§ 1110, 1112, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran will be considered to have 
been in sound condition when examined except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

After a careful review of all the evidence in the veteran's 
claims folders, which includes, but is not limited to: 
service medical records; service personnel records; his 
contentions; VA outpatient treatment and hospitalization 
records dated between 1971 and 2003; lay statements; 
testimony of the veteran provided before the RO in December 
1981; private medical records from Douglas County Hospital, 
Dr. J.D.S., Dr. D.A.J., Omaha Psychiatric Associates, Ancora 
Psychiatric Hospital, the Vet Center, Dr. K.K., Dr. D.S., and 
ACT; testimony of the veteran provided before the RO in 
January 1995 in connection with a claim of service connection 
for schizophrenia as secondary to Agent Orange Exposure; and 
Reports of VA examination in January 1978, February 1979, 
February 1982, March 1984, May 1986, June 1988, November 
1991, October 2002, and April 2003, Board finds the veteran's 
claim of entitlement to service connection for schizophrenia 
is not warranted.  

In this regard, the veteran's service medical records are 
devoid of any complaints or diagnoses with respect to 
schizophrenia.  Upon the veteran's March 1969 Report of 
Medical History, he did not complain of any psychiatric 
disorders, to include schizophrenia.  Similarly, the 
separation examination also dated in March 1969 was negative 
for any findings of schizophrenia.

The first post-service treatment and diagnosis of 
schizophrenia was in October 1971, two years after the 
veteran's discharge from service and thus, outside the one-
year presumptive period for psychoses. 38 C.F.R. § 3.309(a).  
While VA outpatient treatment and hospitalization records, 
private medical records, and reports of VA examination 
contain multiple diagnoses of paranoid schizophrenia, 
schizophrenic reaction, and schizoaffective disorder; there 
has been no medical evidence of a nexus between schizophrenia 
and any in-service disease. See Pond, supra.    Moreover, 
upon the most recent VA examination in April 2003, the 
examiner opined there was "no evidence in the records 
documenting that schizophrenia or symptoms consistent with 
schizophrenia occurred while [the veteran] was on active 
duty."

In various statements, the veteran has contended that he 
suffered from a mental health disorder, to include 
schizophrenia, prior to his enlistment in the service. In 
support of his claim, the veteran has submitted various 
medical evidence.  In a statement dated in October 1986, Dr. 
J.D.S. indicated that he talked with the veteran about his 
medical history and concluded that the veteran had mental 
health problems before service, which were exacerbated by the 
stress of service.  A March 1989 statement from Dr. D.A.J. 
indicates Dr. C.O. treated the veteran for mental illness 
before he was in the military.  Dr. D.A.J. also indicated in 
an August 1995 letter that schizophrenia seemed to have been 
aggravated by the veteran's time in service. Dr. D.A.J. 
stated that his opinion was based on the historical 
information given to him by the veteran.  Finally, upon VA 
examination in April 2003, the examiner indicated that an 
extensive review of the veteran's claims folders was made.  
The examiner concluded that there was no documentation that 
the veteran had psychiatric treatment prior to service.

The Board finds that based on the evidence delineated above, 
schizophrenia did not pre-exist service.  While there were 
some letters that indicated the veteran had been treated 
prior to service for a mental health illness, they do not 
rise to the level of clear and unmistakable evidence, which 
demonstrates that schizophrenia existed prior to service. See 
38 C.F.R. § 3.304(b).  Moreover, the October 1986 and August 
1995 letters indicate the opinions that schizophrenia were 
exacerbated by service were based on historical information 
provided by the veteran.  The Board is not required to accept 
doctor's opinions that are based upon the appellant's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history recorded by 
the appellant of the examiner, is not competent medical 
evidence of a diagnosis. See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).   Finally, even if the Board were to assume that 
schizophrenia pre-existed service, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. See 38 C.F.R. 
§ 3.306(b).  In the instant case, there was no evidence of 
any treatment for schizophrenia during his period of active 
duty service. (Emphasis added.)

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, his assertion that his current 
disorder is related to service is not competent evidence.  
There is no evidence that the veteran has the requisite 
medical expertise to offer a medical opinion as to the 
etiology of his current schizophrenia diagnosis.  See 
Espiritu, supra.   For the reasons listed above, as the 
preponderance of the evidence is against the veteran's claim, 
it must be denied.

ORDER

Entitlement to service connection for schizophrenia is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



